Opinion issued May 22, 2014




                                    In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00019-CV
                           ———————————
                       MARCUS L. SPIVEY, Appellant
                                       V.
                      AUDREA BELLINGER, Appellee


                   On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-08618


                         MEMORANDUM OPINION

      Appellant, Marcus L. Spivey, has neither established indigence nor paid, or

made arrangements to pay, the fee for preparing the clerk’s record. See TEX. R.

APP. P. 37.3(b). After being notified that this appeal was subject to dismissal,
appellant did not adequately respond. See TEX. R. APP. P. 42.3(b). Accordingly, we

dismiss the appeal for want of prosecution.

                                 PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.




                                         2